                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RACHEL WEINBERGER,                             :
                                               :
                Plaintiff,                     :
                                               :         CIVIL ACTION
                v.                             :
                                               :         NO. 17-5780
UNIVERSITY OF PENNSYLVANIA,                    :
                                               :
                Defendant.                     :

                                          ORDER

         AND NOW, this __4th___ day of February, 2020, upon consideration of Defendant’s

Motion for Summary Judgment (“Motion”) (Doc. 18) and Plaintiff’ Response in Opposition

(Doc. 22), IT IS HEREBY ORDERED AND DECREED that Defendant’s Motion is

GRANTED. 1

         IT IS FURTHER ORDERED that Defendant’s Motion for Leave to File a Reply Brief

(Doc. 25) is DENIED.

         IT IS FURTHER ORDRED that the Clerk of Court shall mark this matter as CLOSED

for statistical purposes.



                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker
                                                         ___________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated February __4___, 2020.
